Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE MATTER OF H.R.C., a
Juvenile.

                          

§

§

§

§

§

No. 08-03-00230-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC# 02,01204)




O P I N I O N

           This is an appeal from a judgment of commitment committing the juvenile H.R.C. to
the Texas Youth Commission (TYC) following adjudication that she had engaged in
delinquent conduct.  We affirm.
I.  SUMMARY OF THE EVIDENCE
           On April 7, 2003, H.R.C. was adjudicated of having engaged in delinquent conduct
for theft over $50 but less than $500.  This was her third adjudication as she had previously
been adjudicated for a similar theft and evading arrest.  After the second adjudication, the
juvenile was placed under house arrest on supervised probation and electronic monitoring. 
She was required to take all required medication and to attend family counseling.  On
February 27, 2003, she was referred to the Juvenile Probation Department for theft over $50
but less than $500.  The next day she absconded from school and was found at a restricted
peer’s home.  On March 6, 2003, the juvenile again absconded and she did not return home
until March 9, 2003.  These actions led to her third adjudication which provided the basis for
the court’s commitment of the juvenile to the TYC.  At the disposition hearing, a report from
the Juvenile Probation Department was admitted into evidence.  This report recommended
that H.R.C. required intensive supervised probation, psychiatric treatment, medication,
urinalysis testing, and residency at a drug treatment center.  This report was revised to
indicate that the juvenile required a structured and secure environment such as being placed
under the care, custody, and control of the TYC.
           A psychiatric evaluation was admitted into evidence at the disposition hearing.  Dr.
Raul Jimenez assessed the juvenile as having bipolar disorder, disruptive behavior, and
mixed substance abuse including marijuana and alcohol.  She had poor compliance with
medications.
           A letter from a psychiatrist, Dr. Katz, was admitted into evidence.  This letter stated
that the juvenile was under his care and that she suffered from attention deficit disorder,
systhymic disorder, and personality disorder.  She required medication and therapy.
           A psychological evaluation performed by Dr. Basurto was admitted into evidence. 
He found that the juvenile’s overall treatment outlook was poor in that she suffered from
early onset depression including two suicide attempts.  Dr. Basurto stated that she had
difficulty developing coping skills in dealing with frustration and interpersonal conflicts.  In
difficult situations he predicted that she could become impulsive and act out against herself. 
He recommended that she be placed in a residential treatment facility–a highly secured
environment.
           Dora Rodarte, H.R.C.’s juvenile probation officer, testified regarding incidents where
the juvenile engaged in rebellious, uncooperative, and risky behavior.  She had altercations
with her mother, she interacted with prohibited teens, was truant from school, engaged in
sexual promiscuity, drinking, drug taking, and at least one suicide attempt.  Rodarte testified
that the juvenile continually runs away from home and school on a regular basis.  She stated
that placing H.R.C. with her father posed difficulties in that he was out of town often due to
his job, and he could not adequately supervise the juvenile.  Rodarte testified that she had
explored the possibility of placing H.R.C. at Peak Hospital for in-patient care.  She was
informed that she did not qualify for their program.  The hospital staff recommended some
form of long-term residential treatment. Rodarte testified that other available residential
treatment facilities were ineffective and there were no other available resources.  They did
not present viable options for placement.  She testified that both the juvenile’s parents felt
they could not adequately supervise her.  She was not aware of any local residential treatment
facility that could take the juvenile.  H.R.C.’s father testified that, after hearing all the
evidence, he thought his daughter needed constant supervision that he was not able to
provide and he stated that a commitment to TYC was a proper action.  The juvenile’s mother
agreed with that assessment.
           The court found that the juvenile was in need of rehabilitation and that the protection
of the public and her own protection required that a disposition be made.  The court found
that reasonable efforts had been made to prevent or eliminate the need for the juvenile to be
removed from her home.  The court stated the reasons for her commitment to TYC:  (1) that
the juvenile needed to be held accountable for her delinquent behavior; (2) that she posed a
risk to the safety and protection of the community; (3) that there were no community-based,
intermediate sanctions available to adequately address her needs; and (4) her prior record of
delinquency indicated that she needed to be confined in a secure facility.
II.  DISCUSSION
           In two issues, H.R.C. maintains that the evidence was legally and factually insufficient
to support her commitment to the Texas Youth Council.  The juvenile court’s findings of fact
are reviewable for legal and factual sufficiency of the evidence to support them by the same
standards as are applied in reviewing the legal or factual sufficiency of the evidence
supporting a jury’s answers to a charge.  In the Matter of A.S., 954 S.W.2d 855, 861 (Tex.
App.--El Paso 1997, no pet.); In the Matter of J.P.O., 904 S.W.2d 695, 699-700 (Tex. App.--Corpus Christi 1995, writ denied).  We do not disturb the juvenile court’s disposition order
in the absence of an abuse of discretion.  A.S., 954 S.W.2d at 861; In the Matter of E.F., 535
S.W.2d 213, 215 (Tex. Civ. App.--Corpus Christi 1976, no writ). The juvenile court’s
exercise of discretion in making an appropriate disposition is guided by the requirements of
Section 54.04 of the Family Code.  A.S., 954 S.W.2d at 861.  Section 54.04(c) provides that
the trial court may not place a juvenile outside of his home unless it finds that the child, in
the child’s home, cannot be provided the quality of care and level of support and supervision
that the child needs to meet the conditions of probation.  Tex. Fam. Code Ann. § 54.04(c)
(Vernon Supp. 2004-05).  Further, in order to commit a child to TYC, the court must
additionally find that placement outside of the child’s home is in the child’s best interest and
that reasonable efforts were made to prevent or eliminate the need for the child’s removal
from the home.  Tex. Fam. Code Ann. § 54.04(i).
           Regarding the legal sufficiency of the evidence, we have traditionally applied the civil
no evidence standard of review to legal sufficiency challenges of juvenile disposition orders. 
See A.S., 954 S.W.2d at 858.  In reviewing the legal sufficiency, we consider only the
evidence and inferences tending to support the findings under attack and set aside the
judgment only if there is no evidence of probative force to support the findings.  A.S., 954
S.W.2d at 858; In the Matter of T.K.E ., 5 S.W.3d 782, 785 (Tex. App.--San Antonio 1999,
no pet.).
           In reviewing this factual sufficiency challenge, we view all of the evidence but do not
view it in the light most favorable to the challenged findings.  See A.S., 954 S.W.2d at 860;
R.X.F. v. State, 921 S.W.2d 888, 900 (Tex. App.--Waco 1996, no writ); see also Clewis v.
State, 922 S.W.2d 126, 129 (Tex. Crim. App. 1996).  Only if the finding is so contrary to the
overwhelming weight of the evidence as to be clearly wrong and unjust will we conclude that
the evidence is factually insufficient.  See A.S., 954 S.W.2d at 860; R.X.F., 921 S.W.2d at
900 (citing Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) and Clewis, 922 S.W.2d at 129).
           Regarding the legal sufficiency of the evidence, we find that the court had sufficient
information to commit H.R.C. to TYC.  All the evidence indicated that there was no available
source to provide the supervision and structure that the juvenile required.  All past efforts at
rehabilitation had failed and H.R.C. required constant structured supervision.  The court did
not abuse its discretion.
           Regarding the factual sufficiency of the evidence, H.R.C. cites five factors that
indicate the evidence is factually insufficient:  (1) the juvenile had engaged in a short period
of delinquent behavior; (2) that she had mental health needs which had not been addressed;
(3) that she should not be placed with her mother because of her proven propensity to run
away; (4) that her father was willing to take her into his home; and (5) she had not been
placed in available treatment facilities as an alternative to commitment to TYC.
           Regarding the first factor, it is clear that the juvenile did engage in repeated delinquent
behavior and this serves to support the court’s action.  The second contention ignores the fact
that H.R.C. had undergone extensive mental health treatment and one of her examining
psychologists, Dr. Basurto, recommended that the juvenile be placed in a residential
treatment facility or other highly structured environment due to her mental condition.
           With regard to the third factor, all the evidence before the court indicated that
placement in the mother’s home was not an option.  However, in her fourth assertion, H.RC.
asserts that she could have been placed with her father.  While her father did express an
initial desire for her to live with him, he ultimately admitted that he could not adequately
supervise her and the TYC commitment was in her best interest.
           Lastly, the juvenile maintains that she had not been placed in available treatment
facilities as an alternative to commitment to TYC and as a condition of probation.  The
applicable statutes requires only that “reasonable efforts were made to prevent or eliminate
the need for the child’s removal from the home . . . .”  Tex. Fam. Code Ann. § 54.04(i)(1)(B)
(Vernon Supp. 2004-05).  In the present case, the court heard testimony that none of the
residential treatment centers which contracted with Juvenile Probation Department were
appropriate for H.R.C.’s situation because of her inability to qualify for their programs, their
poor performance with past probationers, and the inability to provide for their expenses.  Ms.
Rodarte testified that she was not aware of any facilities in El Paso County or nearby where
the juvenile could be placed.  Given the gravity of H.R.C.’s problems and mental difficulties,
the court was caused to state, “we just don’t have the services anymore that we can rely on
to help us with young people that have these kinds of problems.”  We do not find that the
evidence is contrary to the overwhelming weight of the evidence as to be clearly wrong and
unjust and we find that the evidence is factually sufficient to support the judgment.  Issue
Nos. One and Two are overruled in their entirety.
 

           Accordingly, we affirm the judgment of commitment of the trial court.
 
                                                                              RICHARD BARAJAS, Chief Justice

December 23, 2004

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.